The court expressed their opinion, that this was a dormant application so far as it respected th'e plaintiff; that it was barred by the limitation act of 26th March 1785, and cited the case of Ewing’s lessee v. Barton, at Nisi Prius in Sunbury, May 1798, as analogous hereto ; and that the defendant’s title gained additional strength from their landlords being considered as bona *fide purchasers of the legal estate, for a valuable consideration *403] without notice.
The plaintiff’s counsel reluctantly suffered a nonsuit.